RUBICON MINERALS CORPORPORATION (the “Company”) FURTHER DETAILS REGARDING THE REPORT OF VOTING RESULTS This report is filed pursuant to Section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations and provides further details relating to the results of voting at the Annual and Special General Meeting of Shareholders of the Company held on Wednesday, June 29, 2011 (the “AGS Meeting”). Resolution Number Description of Matter Outcome of Vote 1. Appointment of Auditors On a show of hands, the Chairman declared that the shareholders appointed De Visser Gray LLP., Chartered Accountants, as auditors of the Company for the ensuing year and authorized the directors to fix their remuneration. Resolution approved If a ballot vote had been taken, based upon proxy votes by Shareholders received by the Company, the voting results for the Appointment of Auditors would have been as follows: Votes For %Votes For Votes Withheld % Votes Withheld Resolution Number Description of Matter Outcome of Vote 2. Number of Directors On a show of hands, the Chairman declared that the shareholders determine the number of directors at five. Resolution approved If a ballot vote had been taken, based upon proxy votes by Shareholders received by the Company, the voting results for the Number of Directors would have been as follows: Votes For %Votes For Votes Against % Votes Against Resolution Number Description of Matter Outcome of Vote 3. Election of Directors The following five nominees set forth in the Company’s Management Proxy Circular (the “Circular”) dated May 25, 2011 were elected as directors of the Company for the ensuing year by a majority vote. Christopher J. Bradbrook Bruce A. Thomas, QC. David R. Reid Julian Kemp David W. Adamson All nominees proposedby Management wereelected for the ensuingyear. If a ballot vote had been taken, based upon proxy votes by Shareholders received by the Company, the voting results for the Election of Directors would have been as follows: Nominee Votes For %Votes For Withheld Votes % Votes Withheld Christopher J. Bradbrook 98.16% 1.84% Bruce A. Thomas, QC. 98.03% 1.97% David R. Reid 67.34% 32.66% Julian Kemp 97.74% 2.26% David W. Adamson 91.95% 8.05% Resolution Number Description of Matter Outcome of Vote 4. Ratification of Stock Options Granted To Directors, Officers and Employees of the Company During 2010 And 2011 Ordinary resolution as set out on page 18 of the Circular to ratify the stock options granted to directors, officers and employees of the Company during 2010 and 2011. Resolution approved If a ballot vote had been taken, based upon proxy votes by Shareholders received by the Company, the voting results for the Ratification of Stock Options Granted To Directors, Officers and Employees of the Company During 2010 And 2011, would have been as follows: Votes For %Votes For Votes Against % Votes Against 89.76% 10.24% Resolution Number Description of Matter Outcome of Vote 5. Approval of an Amended Stock Option Plan for the Company and Approval of Unallocated Entitlements Under the Company’s Stock Option Plan for the ensuing three (3) years Ordinary resolution as set out on page 20 of the Circular to approve an amended stock option plan for the Company and to approve unallocated entitlements under the Company’s stock option plan for the ensuing three years. Resolution approved If a ballot vote had been taken, based upon proxy votes by Shareholders received by the Company, the voting results for the Approval of an Amended Stock Option Plan for the Company and Approval of Unallocated Entitlements Under the Company’s Stock Option Plan for the ensuing three (3) years, would have been as follows: Votes For %Votes For Votes Against % Votes Against 89.25% 10.75% Resolution Number Description of Matter Outcome of Vote 6. Approval of the Shareholder Rights Plan Ordinary resolution as set out on page 25 of the Circular to approve the Shareholder Rights Plan. Resolution approved If a ballot vote had been taken, based upon proxy votes by Shareholders received by the Company, the voting results for the Approval of the Shareholder Rights Plan, would have been as follows: Votes For %Votes For Votes Against % Votes Against 96.74% 3.26% DATED this 1st day of June, 2012 RUBICON MINERALS CORPORATION Per: “Glenn Kumoi” Glenn Kumoi Vice President General Counsel & Corporate Secretary
